Name: Commission Regulation (EEC) No 3301/88 of 25 October 1988 concerning the stopping of fishing for anchovy by vessels flying the flag of France
 Type: Regulation
 Subject Matter: Europe;  fisheries
 Date Published: nan

 27. 10 . 88 Official Journal of the European Communities No L 293/29 COMMISSION REGULATION (EEC) No 3301/88 of 25 October 1988 concerning the stopping of fishing for anchovy by vessels flying the flag of France registered in France have reached the quota allocated for 1988, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), and . in particular Araticle 1 1 (3) thereof, Whereas Council Regulation (EEC) No 3977/87 of 21 December 1987, fixing, for certain fish stocks ' and groups of fish stocks, total allowable catches for 1988 and certain conditions under which they may be fished (2), as last amended by Regulation (EEC) No 3286/88 (3), provides for anchovy quotas for 1988 ; Whereas, in order to ensure compliance with the provisions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary the Commission to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of anchovy in the waters of ICES division VIII by vessels flying the flag of France or HAS ADOPTED THIS REGULATION : Article 1 Catches of anchovy in the waters of ICES division VIII by vessels flying the flag of France or registered in France are deemed to have exhausted the quota allocated to France for 1988 . Fishing for anchovy in the waters of' ICES division VIII by vessels flying the flag of France or registered in France is prohibited, as well as the retention on board, ttye transhipment and the landing of such stock captured by the above mentioned vessels after the date of entry into force of this Regulation . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 October 1988 . For the Commission Antonio CARDOSO E CUNHA Member of the Commission (') OJ No L 207, 29 . 7 . 1987, p. 1 . 2 OJ No L 375, 31 . 12. 1987, p. 1 . (3) OJ No L 292, 26. 10 . 1988 , p. 3 .